DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Michael Cartona on 09 March 2022.

The application has been amended as follows: 
	Please amend claims 1 and 13.
Regarding claim 1, line 5 is amended to claim “exterior, front face of the garment bag forms a cushioned support surface configured for supporting”.
Regarding claim 13, line 12 is amended to claim “ an exterior, front face of the garment bag forms a cushioned support surface configured for”.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claims 1 and 13, claiming a garment treatment device, comprising: a garment bag having an interior space sized to receive a garment; and an air delivery system configured to provide air to the interior space to dry the garment in a drying mode of operation, and to inflate the garment bag so that an exterior, front face of the garment bag forms a cushioned support surface configured for supporting the garment in an ironing mode of operation.
The closest prior art of record is that of U.S. Patent No. 9,157,180 to Hu.  Hu teaches a garment treatment device, comprising: a garment bag having an interior space sized to receive a garment; and an air delivery system configured to provide air to the interior space to dry the garment in a drying mode of operation.  Hu does not teach that the device is configured to inflate the garment bag so that an exterior, front face of the garment bag forms a cushioned support surface configured for supporting the garment in an ironing mode of operation.
The advantage of the current invention over that of the prior art to Hu is that not only may the garment bag be used for a drying operation, but rather said bag may be inflated to work as an expedient support surface to then further iron the clothes processed therein.
Since clams 1 and 13 are allowed, claims 2-12 and 14-20 which depend thereon are also allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711